UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6904



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RAMONA MARIA DIFAZIO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-94-2-4, CA-96-152-4)


Submitted:   September 11, 1997       Decided:   September 23, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ramona Maria DiFazio, Appellant Pro Se. Kevin Michael Comstock,
Sherrie Scott Hardwick, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia; Stephen Wiley Miller, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion ac-

cepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-
ity and dismiss the appeal on the reasoning of the district court.

United States v. DiFazio, Nos. CR-94-2-4; CA-96-152-4 (E.D. Va. May
30, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2